Citation Nr: 9907589	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1991) for a right kidney disability and bladder 
infections resulting from surgical procedures performed at a 
VA medical facility in 1980.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1960 to November 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO rating decision that denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a right kidney disability and bladder infections due to 
surgical procedures performed at a VA medical center in 1980.

At a hearing before a member of the Board in June 1998, the 
veteran raised additional claims of service connection for a 
gastrointestinal disability with hemorrhoids and skin cancer 
secondary to medication.  As these claims have not been 
developed for appellate review, they are not properly before 
the Board and are referred to the RO for appropriate action.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In March 1968 the veteran sustained multiple gunshot wounds 
of the spleen, multiple perforations of the large bowel, left 
iliac vein perforation, fractures of both femurs and injury 
to the spine at T-11 and T-12 in a police action.  He was 
treated at a private medical facility immediately thereafter 
where he underwent a splenectomy, a segmental bowel 
resection, repair of the left iliac vein and repair of the 
wound of rectum and colon.  In May 1968 he was transferred to 
a VA medical facility with a spinal cord injury at T-11 and 
T-12, a cecostomy, and a sacral decubitus.

VA medical records in 1974 reflect a diagnosis of chronic 
urinary tract infection.  In May 1980, the veteran underwent 
a right extended pyelolithotomy and nephrolithotomy with 
nephroscopy due to a recurrent right staghorn calculus.  
Nonsurgical attempts to remove a nephrostomy tube were 
unsuccessful and in June 1980 the veteran underwent surgical 
removal of the tube.  Medical records in the early 1990s 
reflect diagnoses of recurrent urinary tract infections and 
repeat Pseudomonas infections. 

In June 1998 the veteran testified that he had undergone a 
kidney operation at a VA medical facility in Tampa, FL, in 
1979, and that complications incurred.  In this regard, he 
said that the physicians failed to remove the "whole 
stone".  He said that due to their failure to remove all of 
the stone, he had to undergo another VA operation in May 1980 
for the removal of additional stone.  He said that following 
this surgical procedure several nonsurgical attempts were 
made to remove a nephrostomy tube, but that these attempts 
were unsuccessful.  He said that in June 1980 the tube was 
surgically removed and that he has had bladder infections 
ever since.  The veteran also said that although he had had 
bladder infections prior to 1980, these infections were of a 
different etiology. 

Before a fully informed decision can be made on this matter, 
additional evidence must be obtained in order to determine 
whether there is additional disability resulting from 
surgical treatment in 1980.  38 C.F.R. § 3.358.  As such, the 
veteran should be asked to clarify the exact date and place 
of treatment for kidney stones in connection with his 
allegation that VA failed to remove his entire stone.  This 
is important since the veteran's claims file does not reveal 
any records or references to a kidney operation performed in 
1979.  However, records do refer to a right nephrolithotomy 
performed in December 1976 as a result of a right staghorn 
calculus.  It should be determined whether this is the 
operation that the veteran is referring to.  The RO should 
also obtain the initial treatment records for the gunshot 
wounds that the veteran sustained in March 1968, as well as 
all relevant treatment records from 1968 to 1980.  See 
Murinscak v. Derwinski, 2 Vet.App. 363 (1992). 

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
confirm (names, addresses, dates) all 
sources of treatment (VA or non-VA) for 
kidney and bladder problems from 1968 to 
1980.  This should include the exact date 
of kidney surgery performed at a Tampa, 
FL, VA medical facility in the late 
1970s, and the place of treatment in 
Reno, Nevada, where he was initially 
treated for his gunshot wounds .  The RO 
should then directly contact the sources 
and obtain copies of such records, 
following the procedures of 38 C.F.R. 
§ 3.159.

2.  The RO should thereafter review he 
veteran's claim for compensation benefits 
under 38 U.S.C.A. § 1151 for a kidney 
disability and bladder infections 
resulting from VA surgeries in 1980.  If 
the claim is not resolved to the 
satisfaction of the appellant, the 
appellant and his representative should 
be issued a supplemental statement of the 
case and be given a reasonable 
opportunity to respond.  

The case should thereafter be returned to this Board of 
further appellate review.  The Board intimates no opinion, 
either legal or factual, as to the final disposition of this 
claim.  No action is required of the veteran until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


